OPINION
ODOM, Judge.
This appeal is from a conviction for the offense of unlawful possession of a narcotic drug, to-wit: marihuana. Punishment was assessed by the court at ten years.
Appellant’s sole ground of error is that the evidence is insufficient to support his plea of guilty.
*784The record reflects that appellant waived his right to trial by jury and entered a plea of guilty before the court after having been duly admonished as to the consequences of such plea. He entered into sworn, written stipulations of evidence wherein he confessed to the commission of the offense. He expressly waived the appearance, confrontation and cross-examination of witnesses and consented to the introduction of testimony by affidavits, written statements of witnesses and other documentary evidence. The stipulations were signed by the appellant and sworn to before the clerk and introduced into evidence.
The foregoing is sufficient to constitute a “judicial confession” and to support the plea of guilty under the requirements of Article 1.15, Vernon’s Ann.C.C.P. See, e. g., Valdez v. State, Tex.Cr.App., 479 S.W.2d 927; Bridges v. State, Tex.Cr.App., 479 S.W.2d 48; Rose v. State, Tex.Cr.App., 465 S.W.2d 147.
The judgment is affirmed.